NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    BRIAN ODELL HOPSON, Petitioner.

                         No. 1 CA-CR 21-0011 PRPC
                              FILED 8-5-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-120677-001
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Brian Odell Hopson, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey, Judge Jennifer M. Perkins and Judge
Maria Elena Cruz delivered the decision of the Court.
                             STATE v. HOPSON
                             Decision of the Court

PER CURIAM:

¶1             Petitioner Brian Odell Hopson seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s sixth successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                          2